DECISION
On February 9, 2016, the Defendant was sentenced to ten (10) years to the Montana State Prison with no time suspended for Count I: Leaving Scene of Vehicle Accident Involving Serious Bodily Injury to Another Person, a felony, in violation of §61-7-1-3, MCA, and ten (10) years to the Montana State Prison with no time suspended for Count II: Tampering with Physical Evidence, a felony, in violation of §45-7-207, MCA. The Court ordered that Count I and II run concurrently with each other and with the sentence imposed in Twentieth Judicial District Cause No. DC-12-027. Defendant was ordered to pay restitution in the amount of $2,373.81 plus $237.38 administrative fee. He was given credit for 196 days for time served.
On May 5, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the *38Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 5th day of May, 2016.
DATED this 10th day of June, 2016.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.